Citation Nr: 1421672	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-44 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not manifested by deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  His Social Security Administration (SSA) records have also been obtained and added to the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran underwent a VA examination in December 2008; the report and medical opinion are in the claims file.  In an April 2014 statement, the Veteran's representative argued that a new examination should be afforded because the medical evidence is dated and not contemporaneous.  Nonetheless, the Board finds that the December 2008 examination-and the evidence in the record-is sufficient and adequate to evaluate the Veteran's claim.  The examination included a thorough examination of the Veteran and the record does not reflect pertinent evidence or allegations of a change in symptomatology.  While mindful of the passage of time since the 2008 VA examination, the Board finds that the Veteran is not entitled to another VA examination in this instance.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400  (1997). 

II.  Increased Initial Rating

In the rating action on appeal, the RO granted service connection and assigned a 20 percent rating for diabetes mellitus, effective from August 13, 2008.  The RO also granted service connection for erectile dysfunction as a noncompensable complication of the service-connected diabetes mellitus under Diagnostic Code 7913.  The RO also awarded special monthly compensation for loss of use of a creative organ.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO has evaluated the service-connected erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power, and it is the closest analogous code.  The Board does not find that others diagnostic codes would be more appropriate in rating the Veteran's erectile dysfunction because the evidence does not reflect that the Veteran has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Diagnostic Codes 7520 or 7521, respectively.  

Under Diagnostic Code 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Specifically, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

The relevant evidence includes the report of December 2008 VA examination in which the examiner noted that the Veteran's penis was normal on physical examination.  Other pertinent evidence does not reflect-and the Veteran does not argue-that his penis is deformed.

Considering the evidence in light of the foregoing criteria, the preponderance of the evidence weighs against a finding that the Veteran's penis is deformed to warrant a compensable rating at any point during the appeal period.

The Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted because of the loss of erectile power, among other things.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).
 
The discussion above reflects that the criteria for the noncompensable rating for erectile dysfunction assigned reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  Further, he is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems with that dysfunction.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

For the foregoing reasons, the Board finds that the Veteran is not entitled to a compensable rating  for his erectile dysfunction; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


